Citation Nr: 1712524	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Board issued a decision and denied service connection for psychiatric disability.  In November 2014, the United States Court of Appeals for Veterans Claims (Court) issued a mandate that vacated the August 2013 Board decision with respect to the denial of service connection for a psychiatric disability, and remanded that matter for readjudication consistent with instructions outlined in its November 2014 memorandum decision.  In September 2015 and August 2016, the case was remanded for additional development.  The case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the Veteran's case to obtain a new VA medical opinion.  The Board determined that an April 2016 VA examiner's opinion was inadequate.  Specifically, it was noted that the April 2016 VA examiner did not address the lay statements of record (including the March 2011 statements from the Veteran's mother, brother, and ex-husband), and did not provide an opinion as to whether there is clear and unmistakable evidence that any current psychiatric disability pre-existed the Veteran's period of active service.  In addition, the Board stated that a medical opinion was needed to address any effects that the Veteran's occupational difficulties in service had on the severity of each current psychiatric diagnosis.  In pertinent part, the VA examiner was asked to address if there was clear and unmistakable evidence that the Veteran had a psychiatric disability prior to entering service in May 1987, and, if so, is it at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's active service from May 1987 to October 1989, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease and, concerning any psychiatric disability "initially manifested after service", as to whether it was at least as likely as not related to the Veteran's active service.   

In August 2016, a new VA medical opinion was provided.  In part, the same examiner who provided the April 2016 VA medical opinion, determined that there was no clear and unmistakable evidence that a psychiatric disability preexisted the Veteran's period of active service.  In response to the question as to whether any psychiatric disability was "at least as likely as not" related to active service, the August 2016 VA examiner simply copied the portion of the April 2016 VA examination report concerning the etiology of the Veteran's psychiatric disability into the August 2016 VA examination report, which was found to be inadequate by the Board's prior August 2016 remand.  The VA examiner did add the following with respect to the lay statements of record:  "With all due respect to the veteran's family members statements, these statements do not include her reported childhood abuse, behavior problems, depression and suicide attempts.  Again, there is no objective evidence based on a review of treatment records to support a mental disorder diagnosis and treatment prior to '08.  STR's evidence difficulty adjusting to her occupational position.  There is no evidence of occupational impairment until '08 when the veteran reported being unemployed."  

Unfortunately, the Board finds that the August 2016 VA examiner's opinion is inadequate.  First, the VA examiner did not adequately address the diagnosis of personality disorder.  A personality disorder is considered a "defect"-that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  However, 38 C.F.R. § 4.127 provides that additional disability resulting from a superimposed injury or disease upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The examiner must address whether the Veteran's personality disorder was subject to a superimposed injury or disease during the Veteran's service and, if so, whether this caused additional disability.  Further, the August 2016 VA examiner merely reiterated the opinion provided in the April 2016 VA examination report.  While the August 2016 examiner added remarks concerning the lay statements of record, the examiner appears to base the negative opinion on "no objective evidence" to support a diagnosis or treatment prior to 2008.  The Board emphasizes that the lack of objective evidence of treatment cannot serve as the sole basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Accordingly, a new VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a suitably qualified VA examiner, other than the examiner who provided the April 2016 and August 2016 VA medical opinions.  The examiner must indicate that the claims file was reviewed. 

a.  Concerning the personality disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran's personality disorder was subject to a superimposed injury or disease during the Veteran's service?  If so, identify the additional disability.

b.  Concerning any other psychiatric disability, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused by or a result of active service?  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  The examiner should specifically consider and address the Veteran's contentions regarding continuity of symptomatology of psychiatric symptoms ever since her active service, as well as the March 2011 statements from the Veteran's mother, brother, and ex-husband describing how they began noticing that the Veteran was depressed and exhibited other psychiatric symptoms while she was stationed in Germany during active service and the normal mental health evaluation completed upon separation from active service.  The examiner must also address any effect that the Veteran's occupational difficulties during active service had on any psychiatric disability.  

2.  After completing the development above, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case.  Following time for response from the Veteran, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




